IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

RUTH HALL,
Plaintiff,

Vv. C.A. No. N21C-06-066 MMJ
CASINO AT DELAWARE PARK,

William Rickman, Dave Foraker, Cynthia
Carroll, and Vivian Miller, Individually,

a _4 eae a_i

Defendants.
ORDER
This LF fJ 2022 iderati f the Court’s docket in th
 * _ day of January, , upon consideration of the Court’s docket in the
above-referenced matter and the Court’s discretion to adopt orders constraining future
abuse of the litigation process!, it appears to the Court that:

1. By Opinion dated November 17, 2021, the Court granted Defendants’
Motion to Dismiss. No appeal was filed following the entry of that case-dispositive
Opinion.

2. The Opinion concluded:

The Court further finds that Chancz Prowess is engaging in the unauthorized
practice of law by preparing documents filed in this Court.

THEREFORE, Defendant’s Motion to Dismiss is hereby GRANTED.

ANY FUTURE CLAIMS BROUGHT UTILIZING THE ASSISTANCE

OF CHANCZ PROWESS, ON BEHALF OF PLAINTIFF, WILL BE

 

' See Kostyshyn v. State, 124 A.3d 583 (Table), 2015 WL 5440194, at *1 fn. (Del. Sept. 14, 2015).
SUMMARILY DISMISSED ON THE GROUNDS THAT CHANCZ PROWESS IS
ENGAGING IN THE UNAUTHORIZED PRACTICE OF LAW.
IT IS SO ORDERED.

5, Notwithstanding the Court’s clear ruling, Plaintiff and/or Chancz Prowess
continue to email staff, file motions, and request vague relief by lengthy and nearly
indecipherable submissions. These repeated failures to adhere to the Court’s instructions,
and the continued practice of filing accusatory and hostile e-mails in a closed matter, are
inappropriate and abusive to the Court and its staff. Plaintiff has made no cognizable or
legally sufficient claim for relief from the Court. These repetitive communications are
wasteful of scarce judicial resources.

THEREFORE, IT IS HEREBY ORDERED that Ruth Hall and Chancz Prowess
have lost the privilege of filing any further documents in the above-captioned closed
matter, and any documents received from either person in this matter shall be placed in
the file without docketing or response. The Court considers this matter closed with

finality.

 

MaryAM. Johnston
cc: Prothonotary
Ruth M. Hall
Chancz Prowess
Thomas J. Gerard, Esquire